Citation Nr: 0721215	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-28 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss, 
claimed as deaf condition.

2.  Entitlement to service connection for vision problems.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of a March 2003 rating decision of 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), and was remanded twice 
in 2006.  The appeal is advanced on the Board's docket.  


FINDING OF FACT

The claimed vision problems and hearing loss are not related 
to active military service.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss, claimed 
as deaf condition, and vision problems are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection is granted for a disability resulting from 
disease or injury incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection, in general, 
requires evidence of present manifestation of a disability, 
and as well, medical evidence or clinical opinion of a link 
between active duty and the disability for which service 
connection is sought.  38 C.F.R. § 3.303; Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (a layperson is generally not 
capable of opining on matters requiring medical knowledge).  
Certain chronic diseases, to include organic diseases of the 
nervous system, may be service-connected on a presumptive 
basis with evidence of manifestation thereof to a minimum 
compensable degree of 10 percent within one year after 
discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a).  
   

The veteran has "combat veteran" status by virtue of his 
receipt of, among other service awards, the Combat 
Infantryman Badge.  He contends that his deaf condition stems 
from active duty because he had noise exposure in the form of 
exploding grenades and gunshot and mortar round noise.  He 
does not advance a specific contention as to eye injury or 
disease in service.  

The veteran's service medical records do not document report 
of physical injury to the eyes.  A November 1951 induction 
medical examination report noted bilateral pingueculae.  In 
January 1952, the veteran was diagnosed with pterygium in the 
left eye, not encroaching on cornea.  In January 1953, the 
veteran was diagnosed with amblyopia, OS (left), but there is 
a notation to the effect that correction of vision would not 
benefit the veteran and that no glasses would be ordered.  
The separation medical history report and examination report 
reflect denial of vision problems and clinical evaluation of 
the eyes and were normal ("20/20" distance vision).    

With respect to hearing loss, the service medical records do 
not document complaints about hearing loss or noise exposure.  
The separation medical examination report documents "15/15" 
hearing acuity by whispered voice test.  However, it is 
plausible that, notwithstanding negative evidence in the 
service medical records, the veteran might have had noise 
exposure consistent with the circumstances or his combat 
action.    

Post service, an August 1974 examination report noted 
bilateral nasal pterygium.  Bilateral pterygium is documented 
in subsequent VA clinical records dated in the in 1990 and in 
the early 1990s.  A February 1991 VA medical record indicates 
that the veteran complained of decreased visual acuity in his 
right eye.  His corrected vision was 20/25 in both eyes and 
he was diagnosed with small pterygium in each eye.  An August 
2002 VA optometry note indicates that the veteran complained 
of blurry far and near vision.  A slit lamp test indicated 
that he had nasal pterygium as well as mixed cataract in both 
eyes.  He was diagnosed with both, although it was noted that 
neither was manifesting symptoms at that time.  He also was 
diagnosed with hyperopia and presbyopia.    

In February 2007, the veteran underwent a VA compensation and 
pension (C&P) eye examination.  The examiner reported review 
of the claims file, and noted the veteran's history of 
diabetes mellitus and his report that he had progressive 
vision deterioration since approximately 10 years prior and 
poor left eye vision since childhood.  The examiner diagnosed 
the veteran with refractive error (hypermetropia, 
astigmatism, presbyopia); blepharitis; nasal pterygium, left 
greater than the right; anatomical narrow angle bilateral; 
senile cataracts; and exotropia, asymptomatic.  He also said 
that no diabetic retinopathy is observed in the posterior 
pole, noting that the veteran cannot be dilated due to 
anatomical narrow angles and needs iridotomy.  The examiner 
opined that the veteran's loss of vision, including 
cataracts, is not caused by or a result of diabetes mellitus 
(for which service connection is not in effect) or military 
service.

The examiner considered the veteran's medical history found 
in the claims file, conducted an eye examination, and then 
concluded that the vision problems are not attributable to 
active service.  The record does not contain clinical 
evidence inconsistent with the C&P examiner's opinion on the 
issue of etiology of vision loss, and the C&P examiner's 
opinion is consistent with other clinical evidence of record.  
Nor is there any clinical evidence, or contention, that 
presently diagnosed eye conditions, e.g., refractive error, 
commonly recognized as a congenital or developmental 
condition, underwent aggravation by superimposed disease or 
injury.  See 38 C.F.R. § 3.303(c) (2006); VAOPGCPREC 82-90 
(July 18, 1990).  Presbyopia has been recognized as 
developmental refractive error.  See McNeely v. Principi, 3 
Vet. App. 357, 364 (1992). 

As for the hearing loss claim, the veteran was scheduled to 
undergo a VA C&P audiology examination in February 2007, in 
connection with his hearing loss claim.  The record indicates 
that he was notified of the scheduled examination and of the 
consequences of failure to present himself for such 
examination, but failed to report for the examination.  As a 
result, the record does not contain competent clinical 
evidence of a relationship between hearing loss, claimed as 
deaf condition, and active duty.  The veteran was advised of 
the adverse RO decision based on lack of such evidence 
dispositive in his claim (see April 2007 Supplemental 
Statement of the Case) and neither he, nor his 
representative, has communicated with VA about specific 
reasons why he did not appear for the scheduled audiology 
examination.  Therefore, the Board is without benefit of 
findings needed to decide the claim.  The record is devoid of 
competent clinical evidence that the veteran has a hearing 
loss disability consistent with VA definition thereof 
(38 C.F.R. § 3.385) that is etiologically related to active 
service.  

Older post-service VA clinical records tend to disfavor 
service connection for hearing loss.  They indicate that the 
veteran began undergoing VA audiology examinations in the 
1980s, approximately three decades after service.  Notably, 
in December 1985, a VA examiner noted that the veteran's 
hearing impairment may be due to occupational noise exposure 
(the veteran had worked at a machine shop for some 15 years 
as of then).  At that time, the veteran was diagnosed with 
residuals of otitis media, non-suppurative, chronic, healed.  
No clinician has opined that hearing impairment may be 
associated with active service.        

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against service connection.  
There is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
    


II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In February 2003, before issuing the rating decision from 
which this appeal arises, VA sent the veteran a letter 
explaining the basic evidentiary requirements of a service 
connection claim.  He was told that among those requirements 
is evidence that the claimed disability is etiologically 
related to active service.  He also was told that, if he 
identifies the sources of evidence pertinent to his claim, 
then VA would assist him in securing the evidence from those 
sources.  He was told that, notwithstanding VA's duty to 
assist, a claimant is responsible for ensuring that his claim 
is substantiated with requisite evidence.  

The February 2003 letter did not advise the veteran that he 
may submit any evidence on his own if it is in his possession 
and he believes it might be pertinent to his claim so as to 
literally comply with the "fourth element" notice 
requirement; however, the regulation from which that element 
is derived (38 C.F.R. § 3.159) was included in the Statement 
of the Case and the April 2007 Supplemental Statement of the 
Case (SSOC).  In July 2006 and in January 2007, VA gave the 
veteran notice consistent with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); the notice was also included in the 
September 2006 SSOC.  The Board does not find material 
prejudice associated with failure to literally comply with 
the "fourth element" notice requirement or the timing of 
any element of requisite notice.

During the appeal period, the veteran was notified, more than 
once, of the basic criteria governing a service connection 
claim and that, if he identifies the source of evidence 
concerning his hearing loss and vision problems, then VA 
would assist him in securing the missing items from those 
sources.  The veteran did not report existence of non-VA 
clinical records concerning the claimed disabilities, and 
this appeal, as to both issues, essentially turns on medical 
evidence of present disabilities as claimed and favorable 
evidence on etiology.  The Board reopened the vision loss 
claim in June 2006 and remanded the reopened claim, and as 
well, the hearing loss claim, in December 2006, for further 
evidentiary development to obtain clinical evidence on 
whether the veteran has the disabilities claimed and whether 
they are related to active service.  The Board's remand 
directives have been complied with, and the veteran has been 
provided opportunity to undergo two C&P examinations designed 
to obtain clinical findings needed to adjudicate his claim.  
Despite notice of the scheduled examinations, he failed to 
report for the audiology examination.  He was advised of the 
potential negative consequences of failure to report for a 
scheduled C&P examination if good cause is not shown.  See 
July 2006 VA letter to veteran; December 2006 Board remand 
order.  He has not communicated with VA about why he failed 
to appear.  The veteran and his representative have been 
notified of the bases for denial of both claims, in the April 
2007 SSOC.  The veteran did not thereafter indicate that 
there exists evidence concerning current manifestation of 
either claimed disability not already of record, or evidence 
concerning etiology of either claimed disability not already 
of record.  Under the circumstances, the Board does not find 
a basis to conclude that material prejudice resulted due to 
any substantive notice defect, including that associated with 
timing of the notice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question not 
addressed by the AOJ, the Board must consider whether 
prejudice occurred); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).  
    
VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA clinical records, service medical 
records, and the veteran's written statements and hearing 
testimony.  Despite appropriate notice as discussed above, 
the veteran has not identified sources of pertinent, missing 
evidence which he desires VA to review before adjudicating 
his claim.  Based on the foregoing, the Board finds no due 
process defect associated with the duty to assist that 
precludes a decision on the merits of the claim.  


ORDER

Service connection for vision problems and hearing loss, 
claimed as deaf condition, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


